                            UNITED STATES DISTRICT COURT
                                      FOR THE
                                DISTRICT OF VERMONT

 STUART LIZOTTE, JR.,                          )
                                               )
        Plaintiff,                             )
                                               )
        V.                                     )               Case No. 5:17-cv-27
                                               )
 LISA MENARD, JOSHUA                           )
 RUTHERFORD, JESSE ROSE, DUSTIN                )
 MONE, and MITCHELL BRITTON,                   )
                                               )
        Defendants.                            )

                                           ORDER
                                       (Docs. 43, 44, 49)

       The Magistrate Judge's Report and Recommendation was filed on January 25, 2019.

(Doc. 49.) After careful review of the file and the Magistrate Judge's thorough Report and

Recommendation, and absent objection, the Report and Recommendation is AFFIRMED,

APPROVED and ADOPTED. See 28 U.S.C. § 636(b)(l).

       Defendants' Motion for Summary Judgment (Doc. 44) is GRANTED and Lizotte's

claims are DISMISSED with prejudice. Lizotte's Motion for Assistance (Doc. 43) is MOOT.

       Dated at Rutland, in the District of Vermont, thi~ay of February, 2019.



                                                            Geoffrey W. Crawford, Chief Judge
                                                            United States District Court
